Filed 12/15/22 P. v. W.R. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B315111

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. PJ53185
         v.

W.R.,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Brian C. Yep, Judge. Affirmed.

      Christine M. Aros, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and David A. Voet,
Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A juvenile court declared W.R. a ward and committed him
to a secure youth treatment facility after finding he murdered
Bradley Hanaway. At the hearing to consider the allegations,
the court admitted statements that W.R.’s alleged accomplices
made to an undercover informant. On appeal, W.R. argues
the statements were inadmissible hearsay and their admission
violated his constitutional rights to due process and
confrontation. We affirm.
         FACTS AND PROCEDURAL BACKGROUND
       The People filed a juvenile wardship petition under Welfare
and Institutions Code section 602, alleging W.R. committed
first degree murder. At the adjudication hearing, the People
presented evidence showing the following:
       Around 1:00 a.m. on January 14, 2019, W.V. was sleeping
under the bleachers at Whitsett Park in North Hollywood. Two
or three men woke him and started asking him questions in an
El Salvadorian dialect of Spanish. The men asked W.V. if he was
in a gang, and they told him to display his tattoos. W.V. denied
being a gang member and showed the men his tattoos. The men
left, and W.V. went back to sleep.
       Around this time, two of the men approached R.G., who
was also sleeping in the park. They asked him if he had crystal
meth, and R.G. replied that he did not.
       The men then walked over to Bradley Hanaway, who was
about five feet from R.G. They asked Hanaway about his tattoos,
and Hanaway lifted up his shirt to reveal them. The men pointed
a light at Hanaway’s chest, and within seconds, one of them shot
Hanaway.




                                2
       Hanaway suffered three gunshots wounds: one to his
upper chest, one to his right shoulder, and one to his back.
He died from his injuries.
       According to R.G., the person who shot Hanaway was
shorter and younger than the other man. Police showed R.G.
photographic lineups of potential suspects. R.G. identified the
taller man as Luis Gonzalez. He identified the shooter as J.P.
       Police arrested J.P. the day after the homicide. About
two weeks later, they arrested Luis Gonzalez and another
suspected accomplice, Edwin Martinez. Both men are members
of the Fulton Locos clique of the Mara Salvatrucha gang (M.S.).
       Shortly after his arrest, the police placed Gonzalez in a
holding cell with an undercover informant as part of a Perkins1
operation. The informant presented himself as a member of
M.S. from a different clique than Gonzalez. Gonzalez told the
informant that, the night of the homicide, Martinez drove him
and W.R. to Whitsett Park, which is M.S. territory.2 The plan
was to go to the park late at night to see if they could find
any rival gang members. Gonzalez implied this was part of
his efforts to help W.R. to be accepted into M.S.
       Gonzalez and W.R. came across Hanaway in the park, and
they made him take off his shirt. Hanaway had a tattoo on his




1    Illinois v. Perkins (1990) 496 U.S. 292, 297.

2      Gonzalez said the shooter’s name is “[W.] Ramos.” W.R.’s
last name is not Ramos. However, Gonzalez also referred to
the shooter using the same moniker that Martinez used to refer
to W.R.




                                3
chest, which Gonzalez believed was related to a gang.3 Gonzalez
said he would keep an eye out while W.R. “ ‘hit’ ” Hanaway.
By the time Gonzalez said, “ ‘[N]ow,’ ” W.R. was already pointing
a gun at Hanaway. W.R. shot him three times. Hanaway ran
away, screamed, and then collapsed, as if he “drowned in his
own blood.” Gonzalez and W.R. “headed out a different way,”
and Martinez picked them up in his car.
       At some point during the Perkins operation, a detective
showed Gonzalez a picture of J.P., whom R.G. had identified as
the shooter. Gonzalez told the informant he did not know J.P.,
and J.P. was not involved in the homicide at Whitsett Park.
       After completing the Perkins operation with Gonzalez,
the police placed Martinez in a cell with the same informant.
The informant again claimed to be a member of M.S. Martinez
told the informant “[t]hey killed some fool” at Whitsett Park,
but Martinez initially denied being involved.
       Sometime later, a police officer showed Martinez photos
of W.R. and Gonzalez. Martinez told the informant “[t]hose are
the two guys [who did it],” and he implied that he drove them
to the park. Martinez said he was not concerned because there
were no cameras at the park, and W.R. and Gonzalez were
“completely covered with their hoodies.” Martinez claimed he
“just dropped them off” at the park, and he asked rhetorically,
“How could I possibly know what they did there, right?”
       The police arrested W.R. based on Gonzalez’s and
Martinez’s statements, and they placed him in a holding cell


3     Hanaway had a large tattoo on his chest reading “Forever
Grateful 818.” The People’s gang expert testified that the tattoo
was not gang-related, but it could have been mistaken for a tattoo
from the 18th Street gang, which is a rival to M.S.




                                4
with an undercover police officer. W.R. told the officer he was
from “the Mara,” and the police had arrested him for a homicide
of a homeless person. W.R. believed someone “ratted” him out,
otherwise the police would not have found him. W.R. said he
would find out in court “who’s blabbing” and he would “take care
of that sonofabitch.”
       According to W.R., the homicide involved a gun and
happened in a park in his “hood” that he knows “very well.”
W.R. said the victim was white, “pretty high,” and from the
18th Street gang. The agent asked W.R. if he was alone when
“it happened.” W.R. responded, “[N]o, fool, I was with my
homeboy, but he’s in jail.”
       W.R. said he thought about fleeing to El Salvador—where
he was from originally—and had been planning to go to another
state, but he was waiting until he got “paid.” W.R. said he “got
to[o] comfy” and lowered his guard before the police arrested him.
       The People also presented evidence from a gang expert,
who testified that W.R., Gonzalez, and Martinez are members
of the Fulton Locos clique of M.S. According to the expert, the
Fulton Locos clique considers Whitsett Park to be its territory.
The expert explained that, in order to become a member of M.S.,
a prospect must “put in work,” which lately meant the prospect
must commit a homicide.
       The court found the allegation of first degree murder
to be true, and that W.R. acted willfully, deliberately, and
with premeditation. The court explained that Gonzalez’s
and Martinez’s statements to the Perkins agent supported its
findings, but the evidence was not necessary for it to conclude,
beyond a reasonable doubt, that W.R. was the shooter. The court
declared W.R. a ward and committed him to a secure youth




                                5
treatment facility with a baseline term of confinement of seven
years.
       W.R. timely appealed.
                           DISCUSSION
       W.R. argues the juvenile court erred by admitting into
evidence Gonzalez’s and Martinez’s statements during the
Perkins operation that implicated him in the homicide. He
contends the statements are hearsay and do not fall within
any exceptions to the hearsay rule. He also contends admission
of the statements violated his constitutional rights to due process
and confrontation.
1.     Proceedings below
       Before the hearing, W.R. and the People filed opposing
motions in limine concerning the admissibility of the Perkins
evidence. The People argued Gonzalez’s and Martinez’s
statements were admissible as nontestimonial declarations
against penal interest. W.R., in turn, argued the statements
were inadmissible hearsay and their admission would violate
his constitutional rights to confrontation and due process.
       The court overruled W.R.’s objections, finding the
statements qualified as declarations against penal interest. The
court explained that the statements were sufficiently trustworthy
because they implicated the declarants as aiders and abettors
in the crime, both declarants spoke from personal knowledge,
the statements were consistent with each other, the declarants
believed they were speaking with a fellow gang member, and the
statements were descriptions of facts, rather than speculation.
The court later admitted transcripts of both Perkins operations
after Gonzalez and Martinez asserted their Fifth Amendment
rights not to testify.




                                 6
2.     The Perkins evidence was not inadmissible hearsay;
       its admission did not violate W.R.’s right to due
       process
       W.R. argues the juvenile court erred in finding Gonzalez’s
and Martinez’s statements were admissible as statements
against penal interest. Relatedly, he argues the statements
were so unreliable that their admission violated his right to
due process.
       Under Evidence Code section 1230, “[e]vidence of a
statement by a declarant having sufficient knowledge of
the subject is not made inadmissible by the hearsay rule if
the declarant is unavailable as a witness and the statement,
when made, . . . so far subjected him to the risk of . . . criminal
liability, . . . that a reasonable man in his position would not
have made the statement unless he believed it to be true.” To
gain admission of hearsay evidence under Evidence Code section
1230, “ ‘[t]he proponent of such evidence must show that the
declarant is unavailable, that the declaration was against the
declarant’s penal interest when made and that the declaration
was sufficiently reliable to warrant admission despite its
hearsay character.’ ” (People v. Grimes (2016) 1 Cal.5th 698, 711
(Grimes).) We review a court’s admission of hearsay evidence
under Evidence Code section 1230 for an abuse of discretion.
(Grimes, at p. 711.)
       In Grimes, our Supreme Court clarified the long-standing
rule that Evidence Code section 1230 does not allow the court
to admit “ ‘any statement or portion of a statement not itself
specifically disserving to the interests of the declarant.’ ”
(Grimes, supra, 1 Cal.5th at p. 713, quoting People v. Leach
(1975) 15 Cal.3d 419, 441.) “[Leach] explained that those




                                 7
portions of a confession inculpating others are not as inherently
trustworthy as those portions that are actually disserving to
the declarant’s interests.” (Grimes, at p. 713.) “ ‘[T]he court
may take into account not just the words but the circumstances
under which they were uttered, the possible motivation of the
declarant, and the declarant’s relationship to the defendant.’ ”
(Id. at p. 711.)
       Grimes explained that California cases “have taken a
contextual approach to the application of the Leach rule. We
have applied Leach to bar admission of those portions of a third
party’s confession that are self-serving or otherwise appear to
shift responsibility to others. [Citations.] But we have permitted
the admission of those portions of a confession that, though not
independently disserving of the declarant’s penal interests, also
are not merely ‘self-serving,’ but ‘inextricably tied to and part
of a specific statement against penal interest.’ ” (Grimes, supra,
1 Cal.5th at p. 715.) “[T]he nature and purpose of the against-
interest exception does not require courts to sever and excise
any and all portions of an otherwise inculpatory statement that
do not ‘further incriminate’ the declarant. Ultimately, courts
must consider each statement in context in order to answer the
ultimate question under Evidence Code section 1230: Whether
the statement, even if not independently inculpatory of the
declarant, is nevertheless against the declarant’s interest,
such that ‘a reasonable man in [the declarant’s] position would
not have made the statement unless he believed it to be true.’ ”
(Id. at p. 716.) Noting that “context matters,” the court concluded
statements that “tended to underscore [the declarant’s]
responsibility for the crime, rather than diminish it,” were
admissible as declarations against interest. (Id. at p. 717.)




                                8
      Here, Gonzalez’s and Martinez’s statements implicating
W.R. were inextricably tied to and part of specific statements
against their penal interests. Gonzalez essentially admitted
to the Perkins agent that he directed W.R. to shoot Hanaway,
and Martinez admitted being the driver. By doing so, both men
implicated themselves in Hanaway’s murder as aiders and
abettors. Their comments regarding W.R. provided essential
context for those admissions by identifying the person they
aided and abetted.
      Further, the context in which Gonzalez and Martinez
made the comments indicates they are reliable. Neither man
had an apparent motivation to lie about W.R.’s presence and
involvement in the crime. Moreover, both men believed they
were speaking with a fellow M.S. gang member. Given the topic
of conversation was the murder of a suspected rival gang member
in M.S. territory, if anything, one would expect Gonzalez and
Martinez to have exaggerated their involvement, rather than
to have downplayed it.
      W.R. contends Gonzalez’s and Martinez’s statements
were unreliable because both men attempted to downplay their
culpability and shift the blame for the homicide. Gonzalez,
for example, asserted he was not the shooter and “had just a
small part in it.” Martinez, moreover, initially denied knowing
anything about the homicide, and later insisted he was merely
the driver and did not have personal knowledge of what
happened in the park.
      While it is true that neither man took full responsibility
for the homicide, that is largely beside the point given the
purpose for which the People used their comments. The primary
issue at the hearing was not the respective roles or mental states




                                9
of each person involved in the homicide. There was no
suggestion, for example, that Gonzalez or Martinez was
the shooter, or that W.R. was present but did not possess
the requisite mens rea for murder. Instead, it was essentially
undisputed that Gonzalez and Martinez were working with
an accomplice, and the accomplice committed first degree murder
by shooting Hanaway. The primary issue for the juvenile court
to decide, therefore, was the identity of the accomplice. That
Gonzalez and Martinez denied full responsibility for the homicide
does not reflect on the reliability of their identification of W.R.
as their accomplice.
      Considering all the circumstances, Gonzalez’s and
Martinez’s comments implicating W.R. were clearly against
their own interest, such that a reasonable person in their position
would not have made them unless he believed them to be true.
The juvenile court, therefore, did not abuse its discretion by
admitting them into evidence. (See People v. Smith (2017) 12
Cal.App.5th 766, 793 [a trial court properly admitted out-of-court
statements by a co-defendant because there was “no way in which
her statements about being at the scene of the burglary, robbery
and murder in which [the declarant] was a relatively lesser
participant would make any sense without reference to the
major actors”].)
      We reject W.R.’s brief suggestion that the juvenile court
erred by failing to excise Gonzalez’s and Martinez’s statements
that were collateral to their declarations against interest.
After ruling the Perkins evidence was generally admissible,
the juvenile court informed W.R. it would consider excluding
specific statements that were not against the declarants’ penal
interests. W.R., however, told the court he would prefer that




                                10
it consider the entire transcripts of the Perkins operations to
put the relevant statements in proper context. W.R. cannot
now complain that the court erred by doing as he requested.
(See People v. Gutierrez (2002) 28 Cal.4th 1083, 1138–1139
[defendant could not challenge admission of evidence that
he introduced at trial].)
       We also reject W.R.’s contention that Gonzalez’s and
Martinez’s statements were so unreliable that their admission
violated his right to due process. “[T]he state has power to
regulate the procedures under which its laws are carried out,
and a rule of evidence in this regard ‘is not subject to proscription
under the Due Process Clause unless “it offends some principle
of justice so rooted in the traditions and conscience of our people
as to be ranked as fundamental.” [Citations.]’ ” (People v. Fitch
(1997) 55 Cal.App.4th 172, 178–179.) We have already rejected
W.R’s arguments that Gonzalez’s and Martinez’s statements
were so unreliable that they failed to satisfy the requirements
of Evidence Code section 1230. W.R. offers no compelling reason
why the statements were nevertheless so unreliable that their
admission violated his right to due process. (See People v. Dalton
(2019) 7 Cal.5th 166, 209 [rejecting due process argument where
evidence was sufficiently reliable to be admitted under Evidence
Code section 1230].)
3.     Admission of the evidence did not violate W.R.’s
       constitutional right to confrontation
       W.R. argues admission of Gonzalez’s and Martinez’s
statements violated his federal constitutional right to confront
witnesses against him.
       The confrontation clause of the Sixth Amendment generally
precludes admission of testimonial hearsay against a criminal




                                 11
defendant unless (1) the declarant is unavailable and (2) the
defendant had a previous opportunity to cross-examine the
witness. (Crawford v. Washington (2004) 541 U.S. 36, 68.)
The confrontation clause does not preclude admission of
nontestimonial hearsay. (Ibid.; People v. Cage (2007) 40 Cal.4th
965, 984.) “[T]hough a statement need not be sworn under oath
to be testimonial, it must have occurred under circumstances
that imparted, to some degree, the formality and solemnity
characteristic of testimony. . . . [T]he statement [also] must
have been given and taken primarily for the purpose ascribed
to testimony—to establish or prove some past fact for possible
use in a criminal trial. . . . [T]he primary purpose for which a
statement was given and taken is to be determined ‘objectively,’
considering all the circumstances that might reasonably bear
on the intent of the participants in the conversation.” (Cage,
at p. 984.)
       Although the Perkins agent plainly received Gonzalez’s
and Martinez’s statements for possible use in a criminal trial,
the record does not indicate that either man gave the statements
for the same reason. It is apparent from the transcripts that
both men believed they were having an informal and private
conversation with a fellow gang member. Neither man knew
he was speaking with an informant or otherwise anticipated
his statements would be used in a later criminal prosecution.
The statements, therefore, were nontestimonial, and their
admission does not implicate the confrontation clause. (See
People v. Arauz (2012) 210 Cal.App.4th 1394, 1402 [“statements
unwittingly made to an informant are not ‘testimonial’ within
the meaning of the confrontation clause”]; People v. Gallardo
(2017) 18 Cal.App.5th 51, 67–68 [statements to a jailhouse




                               12
informant were not testimonial because the declarant did not
know he was speaking to an informant or that his statements
would be used in a prosecution]; People v. Almeda (2018) 19
Cal.App.5th 346, 362–363 [statements made unwittingly to a
government informant are nontestimonial]; People v. Washington
(2017) 15 Cal.App.5th 19, 28 [same].)
4.      Any error was harmless
        Even if the juvenile court erred by admitting Gonzalez’s
and Martinez’s statements, any error was harmless. While
announcing its findings, the court explicitly stated it did not
need to rely on Martinez’s or Gonzalez’s statements in order to
conclude, beyond a reasonable doubt, that W.R. was the shooter.
Based on this comment, there is no doubt the court would have
found W.R. committed first degree murder had it not admitted
the challenged evidence. Accordingly, any error was harmless
under both the state and federal standards. (See Chapman v.
California (1967) 386 U.S. 18, 24 [reversal is required unless
the error was harmless beyond a reasonable doubt]; People v.
Watson (1956) 46 Cal.2d 818, 836 [reversal is required only
if it is “reasonably probable that a result more favorable to
the appealing party would have been reached in the absence
of the error”].)
        W.R. suggests the court’s comment does not render the
error harmless because, without the challenged statements, there
is not enough evidence to sustain a finding of first degree murder.
This is essentially a challenge to the sufficiency of the evidence,
which we review under the substantial evidence standard.
Under that standard, we review the whole record in the light
most favorable to the judgment to determine whether there
is substantial evidence—that is, evidence that is reasonable,




                                13
credible, and of solid value—so that any rational trier of fact
could find the defendant committed the crime beyond a
reasonable doubt. (People v. Burton (2006) 143 Cal.App.4th
447, 451; People v. Johnson (1980) 26 Cal.3d 557, 578; In re L.K.
(2011) 199 Cal.App.4th 1438, 1446.) We must “ ‘presume in
support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence.’ ” (Johnson, at
p. 576; L.K., at p. 1446.)
        Even without Gonzalez’s and Martinez’s statements,
there is sufficient evidence that W.R. committed first degree
murder. Viewed in the light most favorable to the judgment,
W.R. essentially admitted to an undercover police officer that he
witnessed the homicide and was somehow involved in it. He also
displayed a consciousness of guilt by telling the officer he had
planned to flee to another state, someone had “ratted” him out,
and he would “take care of” the “sonofabitch” who was “blabbing.”
(See People v. Rogers (2013) 57 Cal.4th 296, 333 [a trier of fact
could infer consciousness of guilt from the defendant’s efforts
to leave the state].)
        Although W.R. did not specifically admit he was the
shooter, the court reasonably could have inferred it from the
other evidence. R.G. told a detective that Gonzalez and another
man approached Hanaway, and the other man—who was
younger than Gonzalez—was the shooter. It is undisputed that
W.R. is younger than Gonzalez. W.R., moreover, matched the
physical description of the shooter that R.G. gave to police. While
it is true that R.G. identified J.P. as the shooter, there is evidence
in the record that J.P. and W.R. share similar features.
        There is also sufficient evidence from which the court
reasonably could have concluded W.R. acted with express malice,




                                 14
premeditation, and deliberation. The People’s gang expert
testified that W.R. is a member of M.S., which considers Whitsett
Park to be its territory. The expert also testified that Hanaway’s
chest tattoo is similar to tattoos that signify membership in a
rival gang to M.S. Moreover, according to W.V., shortly before
the homicide, several men approached him in Whitsett Park,
asked if he was in a gang, and ordered him to display his tattoos.
R.G. later saw the men approach Hanaway and ask him about
his tattoos. Hanaway lifted up his shirt, the men pointed a light
at his chest, and within seconds, one of the men shot Hanaway.
Considering this evidence in the light most favorable to the
People, the juvenile court reasonably could have inferred that
W.R. shot Hanaway as part of an effort to rid the park of rival
gang members. The evidence is sufficient to prove first degree
murder, meaning any error in admitting the Perkins evidence
was necessarily harmless.




                                15
                       DISPOSITION
     We affirm the judgment.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P. J.




             RICHARDSON (ANNE K.), J.





      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              16